MANDATE

                                 Court of Appeals
                            First District of Texas
                                  NO. 01-13-00414-CR

                               STEVIE WYRE, Appellant

                                            V.
                           THE STATE OF TEXAS, Appellee

    Appeal from the 179th District Court of Harris County. (Tr. Ct. No. 1364440).


TO THE 179TH DISTRICT COURT OF HARRIS COUNTY, GREETINGS:

      Before this Court, on the 29th day of August 2014, the case upon appeal to revise or
to reverse your judgment was determined. This Court made its order in these words:
                     This case is an appeal from the final judgment signed by
             the trial court on May 10, 2013. After submitting the case on
             the appellate record and the arguments properly raised by the
             parties, the Court holds that the trial court’s judgment contains
             no reversible error. Accordingly, the Court affirms the trial
             court’s judgment.

                    The Court orders that this decision be certified below
             for observance.

             Judgment rendered August 29, 2014.

             Panel consists of Justices Keyes, Sharp, and Huddle. Opinion
              delivered by Justice Sharp.

       WHEREFORE, WE COMMAND YOU to observe the order of our said Court in
this behalf and in all things to have it duly recognized, obeyed, and executed.




April 17, 2015
Date                                               CHRISTOPHER A. PRINE
                                                   CLERK OF THE COURT